This is a branch of Wood v. Bagley, ante, 83, the parties being reversed. The motion in that case was to set aside the execution, in this to amend the record. The facts in both cases are the same and need not be repeated here. The motion in this case was to strike out of the record the cessat executio entered at the time the original judgment was obtained. Upon due consideration the county court refused so to amend the record and an appeal was taken by the plaintiff to the (91)  Superior Court, where the judgment of the county court, as stated in the case, was affirmed, and an appeal taken to this Court.
Every court has the control of its own records, and may alter or amend them, or refuse to do so, at their discretion. So far as the action of the county court is concerned the exercise of this discretion is subject to the revision of the Superior Court, to which an appeal lies by act of 1836, Rev. St., ch. 4, sec. 1, from every judgment, sentence, or decree made by it. There are some cases in which no appeal lies, but this is not one of them. Where an appeal is properly taken it vacates the judgment, and the trial in the appellate court is de novo as if no such judgment had been obtained in the county court, and the motion to amend is made in the Superior Court as if for the first time. And in considering the motion the latter Court is not confined to the evidence in the court below, but may hear, and will hear, any additional or new evidence which may be offered by the parties. Whether the decision in this case was one of amendment, which is purely in the discretion of the judge, or one which is subject to review here, we equally think the judgment is final and should be affirmed, for the reason this is a court for the correction of errors in matters of law and not matters of fact. These principles are abundantly shown by the cases of Quiett v. Boon, 27 N.C. 9; Galloway v. McKethan, ib., 12, andDickinson v. Lippett, 31 N.C. 163, and more fully in the recent case ofBritt v. Patterson, 32 N.C. 390. The case shows that the same evidence was laid before the judge below as was submitted to the county court, and the case was heard by his Honor "upon the evidence submitted." His decision, *Page 73 
therefore, must be final. We cannot look into the facts upon which his judgment was founded, it being a judgment given in the exercise of a discretionary power.
PER CURIAM.                                                Affirmed.
Cited: Jones v. Jones, post, 99; Simonton v. Chapley, 64 N.C. 153;Perry v. Adams, 83 N.C. 268; Hinton v. Roach, 95 N.C. 111; S. v.Warren, ib., 676; Mills v. McDaniel, 161 N.C. 115.
(92)